Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11, 13-14, 16-20 are allowable. The restriction requirement among groups, as set forth in the Office action mailed on 10/13/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/13/2020 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah B. Foley (Reg. # 63, 321) on 17 May 2021.
The application has been amended as follows: 

9.  (Currently Amended) The system of claim 1, further comprising:
a listing of a plurality of stores that have an item of interest identified by contents of a machine-readable label affixed to the item;
a label processing apparatus that compares the machine-readable label affixed to the item and a valid image of the item to train a neural network; and
the machine learning (ML) processor that identifies the image of the item to which the machine-readable label is affixed.
10.  (Currently Amended) The system of claim 9, wherein the listing includes a time stamp that identifies when the item of interest was scanned, identifies a store of the plurality of stores, an identification of a register at the identified store where the item is scanned, and an index value that provides an electronic storage location of an image generated at a day and time stated in the time stamp.
11.  (Currently Amended) The system of claim 9, wherein a record for each of the stores includes a unique facility identifier and information about sensors available for generating images of items of interest of the listing.  
13.  (Currently Amended) The system of claim 1, wherein the GUI processing apparatus compares the captured images and positively identified images of the items in the images to determine whether the captured images are qualified for input to the artificial intelligence apparatus.
14.  (Currently Amended) The system of claim 1, wherein the artificial intelligence apparatus includes a trained neural network that recognizes a scanning apparatus that performs a scan operation performed on the at least one machine-readable label to distinguish the scanning apparatus from the item at which the at least one machine-readable label is located.   

	receiving, as a first input, a list of items with machine-readable labels;
receiving, as a second input, a list of stores that have an inventory of the items in the received list of items and that have at least one sensing device for capturing images of the items, the captured images including a timestamp; 
	storing the captured images of the items;
	generating an output that includes a plurality of electronic records, wherein each electronic record includes a time and location of a scan operation performed on at least one machine-readable label of the machine-readable labels;
	updating the plurality of electronic records with index values to associate the captured images with a portion of the plurality of electronic records based on the time and location of the scan operation and the timestamp of the captured images;
	modifying the captured images in preparing for training an artificial intelligence apparatus to identify the items in the images; and
	determining whether the modified images generated for training the artificial intelligence apparatus are correctly identified using the machine-readable labels associated with the items, including by generating a scan accuracy score.
17. (New) The method of claim 16, wherein a record for each store of the list of stores includes a unique facility identifier and information about sensors available for generating images of items of interest of the list of items.
18. (New) The method of claim 16, wherein the generated output further includes a table comprising a plurality of data records, which includes at least one of a store identification, a time of the scan 
19. (New) The method of claim 16, wherein the generated output further includes a time stamp that identifies an image from a video feed taken of an item of interest at a store of the list of stores that is of interest with respect to confirming whether a machine-readable label is associated with a correct item.
20. (New) The method of claim 16, further comprising: 
generating an event in response to a determination that the machine-readable label is associated with an incorrect item at which the at least one machine-readable label is located.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest “a machine language (ML) model processor that determines whether the modified images generated for training the artificial intelligence apparatus are correctly identified using the machine-readable labels associated with the items, including by generating a scan accuracy score” in claims 1 and 16 in combination with other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-11, 13-14, 16-20 (now renumbered 1-18 for issue) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413.  The examiner can normally be reached on flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR A AHMED/Primary Examiner, Art Unit 2665